Citation Nr: 0516387	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  03-31 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to waiver of recovery of overpayment of service-
connected disability compensation benefits in the amount of 
$113,146.80.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1970 to April 
1974.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 decision by the VA 
Debt Management Center in Fort Snelling, Minnesota, which 
denied entitlement to a waiver of recovery of overpayment of 
service-connected disability compensation benefits in the 
amount of $113,146.80.

The veteran testified before the undersigned Veterans Law 
Judge at a video hearing in March 2005.  A transcript of the 
hearing is of record.


FINDINGS OF FACT

1.  An overpayment of $113,146.80 was created when the 
veteran received compensation benefits for a period of time 
during which he was incarcerated.

2.  Recovery of the overpayment in the amount of $113,146.80 
from the veteran would be against equity and good conscience.

3.  Considering the veteran's income and expenses, recovery 
of the debt would cause undue financial hardship.


CONCLUSION OF LAW

Waiver of the veteran's debt due to overpayment of disability 
compensation benefits, in the original amount of $113,146.80, 
is consistent with the principles of equity and good 
conscience, and recovery of that amount by the Government is 
waived.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.963(a), 1.965(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2004).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.

The United States Court of Appeals for Veterans Claims 
(Court) has concluded that the VCAA was not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim").  
In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the veteran in 
substantiating his claim.  In any event, the Court has held 
that the VCAA in inapplicable to requests for waiver of 
overpayment.  Lueras v. Principi, 18 Vet. App. 435 (2004); 
Barger v. Principi, 16 Vet. App. 132 (2002).

Factual Background

In a September 1992 rating decision, the RO granted a 100 
percent evaluation for post-traumatic stress disorder, which 
had been service connected since November 1989.

In April 1990, July 1990, and October 1992, the RO sent the 
veteran VA Form 21-8764.  This form contained the information 
that the veteran's compensation benefits would be reduced to 
10 percent if he were incarcerated for more than 60 days as 
the result of conviction of a felony.  See 38 U.S.C.A. § 5313 
(West 2002).

An undated Report of Contact reflects that the RO called the 
veteran's home in order to inquire about a matter relating to 
the veteran's Request for Approval of School Attendance (VA 
Form 21-674) for his daughter.  Upon contacting the veteran's 
wife, the RO was informed that the veteran was incarcerated.

In September 1999, the RO received VA Form 21-4193 from the 
North Carolina Department of Corrections, advising the RO 
that the veteran had been convicted of a felony on March 9, 
1995, and was currently incarcerated as a result of that 
conviction.

In September 1999, the RO advised the veteran of its 
intention to terminate his compensation benefits as a result 
of his incarceration.  

In October 1999, the veteran sent a letter to the RO in which 
he stated that he was under the impression that VA was aware 
of the fact that he was incarcerated, because he had been 
treated at a VA hospital since his incarceration.  He 
expressed confusion as to why his compensation benefits were 
being terminated and related that he had been in receipt of 
Social Security Disability (SSD) benefits, which had already 
been terminated.

Accompanying the letter was information provided by the 
veteran in response to a request from the RO.  The veteran 
reported that he had been convicted of a felony committed in 
April 1994, that he was in jail from May 1994 until March 
1995, when he had been sent to a prison.

In a letter dated in November 1999, the RO provided the 
veteran with further correspondence which verified 
information about the veteran's incarceration.  The veteran 
was then formally advised that the RO proposed to reduce his 
monthly benefit payments from $2104.00 to $96.00 effective 
July 26, 1994.  The veteran was given 60 days in which to 
provide evidence why the proposed action should not take 
place, and was further advised that in order to minimize a 
potential overpayment, he could request that the RO reduce 
his payment while his case was under review.

In a December 1999 statement from the veteran, he indicated 
that he did not attempt to deceive the VA by not reporting 
the fact that he was incarcerated and he thought that his 
incarceration would have been reported by the VA hospital 
where he was treated. 

A February 2000 letter, the RO informed the veteran that his 
wife had been granted an apportionment of $2241 monthly, 
effective January 1, 2000.  The veteran's total benefit was 
$2,339, and in addition to his wife, was being paid benefits 
for dependent children.

In February 2000 and March 2000 letters, VA's debt management 
center informed the veteran that the amount of his debt was 
$113,146.80.  The debt management center also supplied him 
with a notice of his rights, which included the option for a 
hearing and a request for a waiver.  He was advised that a 
request for waiver had to be received within 180 days.

Later in March 2000, the veteran wrote to the RO that "there 
seems to be some sort of mix up.  I am sending this 
[apparently copies of the February and March 2000 letters 
from the debt management center] to you in hopes you can 
straighten it out.  Please let me know what is going on and 
if and when it is corrected."

In December 2000 and February 2002 letters from the RO, the 
veteran was again informed of the fact that he owed money to 
the VA and that his disability compensation award was amended 
to reflect a cost of living increase.

In March 2003 the RO sent the veteran a letter explaining 
that even though he had called to inform VA that he was 
released from incarceration in February 2002, VA could not 
reinstate his full benefits until it received a copy of an 
Official Notice of Release.  

In April 2003 the veteran supplied the RO with a copy of an 
Official Notice of Release.  

The RO subsequently sent a letter to the veteran's wife 
informing her that they were terminating her apportionment 
due to her husbands release from incarceration, effective May 
1, 2003.

Additionally, the RO sent a letter to the veteran which 
informed him that his benefits had resumed effective May 1, 
2003, however, all the benefits would be applied to his 
overpayment.

In August 2003, the VA debt management center, denied the 
veteran's request for a waiver, noting that 38 U.S.C.A. 
§ 5302(e) and 38 C.F.R. § 1.963(b) required that an 
application for waiver must be made within 180 days from the 
date of notification of an indebtedness.  The debt management 
center concluded that the veteran's waiver request was 
received more than 180 days after notification of the 
indebtedness.  The veteran timely perfected an appeal of this 
decision.  

In August 2003 the veteran submitted a statement in which he 
indicated that he was not aware of the fact that he was to 
notify VA of his incarceration.  He further indicated that he 
had a conversation with an individual at the VA Regional 
Office in Winston-Salem and was informed that he did not need 
to request a waiver, rather the individual he spoke with 
would submit it on his behalf.  

Also submitted by the veteran was a financial status report 
which reflected that his monthly expenses exceeded his income 
by $628.98.  However, no amounts were past due on any of his 
debts.

In March 2005 the veteran testified before the undersigned 
Veterans Law Judge at a video hearing.  He stated that he 
never knew that he was obligated to report his incarceration 
to the VA and he had no intent of defrauding the Government.  
He related that he was incarcerated immediately after being 
released from a VA hospital.  He had assumed that since the 
hospital knew he was to be incarcerated, he did not have to 
make further reports of this fact to VA.

He reported that his only income was from VA, Social Security 
Disability and his spouse.  He further stated that he had to 
re-mortgage his home as well as sell personal property to 
have money.  Additionally, the company which his wife was 
employed for was going through the process of bankruptcy and 
he anticipated that she would be unemployed.  His financial 
situation had not changed from that reported on his financial 
status report, except that he had sold a truck, and taken out 
an additional mortgage on his home to pay expenses.

Analysis

Waiver of recovery of overpayments of VA benefits may be 
granted if it is determined that recovery would be against 
equity and good conscience and if waiver is not otherwise 
precluded.  38 U.S.C.A. § 5302(a) and (c) (West 2002); 38 
C.F.R. §§ 1.962, 1.963, 1.965(b) (2004).

Timeliness of Waiver

The threshold question in any claim concerning a request for 
such a waiver is whether the waiver request was timely filed.  
Under the applicable criteria, a request for waiver of an 
indebtedness (other than loan guaranty) shall only be 
considered: (1) if it is made within 2 years following the 
date of a notice of indebtedness issued on or before March 
31, 1983, by VA to the debtor, or (2) except as otherwise 
provided herein, if it is made within 180 days following the 
date of a notice of indebtedness issued on or after April 1, 
1983, by the VA to the debtor.  38 U.S.C.A. § 5302(a); 38 
C.F.R. § 1.963(b).

The 180-day period may be extended if the individual 
requesting waiver demonstrates to the Chairperson of the 
Committee on Waivers and Compromises that, as a result of an 
error by either the VA or the postal authorities, or due to 
other circumstances beyond the debtor's control, there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  38 C.F.R. § 1.963(b)(2).  If the 
requester does substantiate that there was such a delay in 
the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180-day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  Id.



Here, the veteran was given notification of the assessed 
overpayment of his compensation benefits and his right to 
request a waiver of recovery on February 25, 2000 and again 
on March 4, 2000.  Because the notice of overpayment was 
issued after March 31, 1983, the veteran  had 180 days from 
the date of that notice in which to request a waiver of 
recovery of the debt.  38 U.S.C.A. § 5302(a) (West 2002); 38 
C.F.R. §§ 1.963(b), 3.1(q) (2004).

The March 10, 2000 statement from the veteran, was the only 
communication within 180 days of the notice of indebtedness.  
While the veteran's statement did not expressly use the word 
"waiver," it is clear that he desired to be excused from 
payment of the indebtedness.  The Board is required to 
liberally construe all documents in the claims file in favor 
of the veteran.  Herndon v. Principi, 311 F.3d 1121, 1125 
(Fed. Cir. 2002); EF v. Derwinski, 1 Vet. App. 324, 326 
(1991).

The law on waiver of recovery of claims by the United States 
refers to an "application for relief" being made within 180 
days.  The law also refers to it as an "application for a 
waiver."  There is nothing in the law or regulations that 
requires a veteran to use the term "waiver" when seeking 
relief.  38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 
1.962, 1.963 (2004).  In essence, no precise pleading is 
required.

For the above stated reason, the March 10, 2000 letter from 
the veteran can reasonably be construed as a waiver request.  
Thus, the Board concludes that the evidence in this case 
establishes that the veteran did indeed submit a timely 
waiver request.


Waiver of Overpayment

Recovery of an overpayment of VA benefits to a claimant shall 
be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the claimant, 
and if collection of the indebtedness from the claimant would 
be against equity and good conscience.  38 U.S.C.A. § 
5302(a), (c); 38 C.F.R. § 1.963(a).  

The veteran has asserted on numerous occasions that he did 
not know that it was his responsibility to inform the VA of 
the fact that he was incarcerated.  Therefore, the competent 
evidence of record does not indicate that the overpayment is 
a result of fraud, misrepresentation, or bad faith on the 
part of the veteran.  38 C.F.R. § 1.963(a).  

Having found that there is no indication of fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the veteran, the Board will turn to the question of 
whether recovery of the indebtedness would be against equity 
and good conscience, under 38 U.S.C.A. § 5302; 38 C.F.R. § 
1.963(a).

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  38 
C.F.R. § 1.965(a); see Ridings v. Brown, 6 Vet. App. 544, 546 
(1994).

Moreover, the statutory phrase "equity and good conscience" 
does not stand in isolation.  See Smith v. Derwinski, 1 Vet. 
App. 267, 279 (1991).  The equity and good conscience 
standard means arriving at a fair decision between the 
obligor and the Government.

In making this decision, consideration is given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of the debtor.  Whether 
the actions of the debtor 
contributed to the creation of the 
debt.

2.  Balancing of faults.  Weighing 
of the fault of the debtor against 
that of VA.

3.  Undue hardship.  Whether 
collection would deprive the debtor 
or family of basic necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery 
would nullify the objective for 
which benefits were intended.

5.  Unjust enrichment.  Whether 
failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's 
detriment.  Whether reliance on VA 
benefits resulted in relinquishment 
of a valuable right or the 
incurrence of a legal obligation. 
38 C.F.R. § 1.965(a).

The overpayment in this case arises from the fact that the 
veteran was incarcerated in 1995 and neglected to inform the 
VA of his incarceration.  The veteran bears some fault in 
failing to promptly report his incarceration.  Some of this 
fault is mitigated by the fact that he assumed knowledge of 
his incarceration by one part of VA (the VA hospital), meant 
that this knowledge was shared with all of VA (including the 
parts of VA responsible for his compensation payments).  
However, the fact that his benefits were not reduced, should 
have put him on notice that his incarceration had not been 
communicated to the proper parts of VA.  The veteran has 
explained his inattention to this detail by virtue of the 
fact that he was under extreme stress as a result of his 
incarceration, and the Board notes that his ability to handle 
his affairs is impaired, as recognized by virtue of the 100 
percent evaluation for PTSD.

In weighing the faults, it appears that VA had little or no 
fault in creating the debt, while the veteran had all 
responsibility for the creation of the debt.

The veteran has made a reasonable case that collection of the 
overpayment would place undue hardship on him and his family.  
An August 2003 Financial Status Report showed a combined 
monthly income of $1953.22, with total monthly expenses 
exceeding $2582.20, which essentially left the veteran with a 
monthly deficit of $628.98, and forced him to undertake 
additional indebtedness to meet his expenses.  This deficit 
would disappear if he were to receive a significant portion 
of his VA compensation.

Collection of the indebtedness would defeat the purpose for 
which the benefit was intended.  VA compensation is meant to 
compensate the veteran and his dependents for reductions in 
earning capacity caused by service connected disabilities.  
38 U.S.C.A. § 1155 (West 2002).  

The overpayment went to compensate the veteran and his family 
for the diminution of earning capacity caused by his 
disability.  Collection of the indebtedness would in effect 
erase the ameliorative effect of the previously paid 
compensation.

The veteran's circumstances do not indicate that failure to 
repay the overpayment would result in unjust enrichment.  The 
overpayment went to the veteran's dependent spouse and 
children for their support.  Once the veteran's incarceration 
was reported, the RO created an apportionment, which together 
with the income sent directly to the veteran, meant that 
there was no reduction in compensation benefits.  

This fact suggests that if the veteran had timely reported 
his incarceration, and his wife had sought apportionment, all 
of the benefits for which the overpayment was created would 
have been paid to the veteran and his family.  Thus, it was 
not unjust enrichment for the veteran's benefits to be paid 
to him and his dependents.

There is no indication that the veteran or his dependents 
changed their positions to their detriment.

In view of the veteran's current financial situation, and the 
other factors discussed above, the Board concludes that the 
equities are against collection of any part of the 
overpayment would be against equity and good conscience.  The 
circumstances in this case support a total waiver of the 
overpayment debt.


ORDER

Waiver of recovery of an overpayment of VA disability 
compensation benefits in the original amount of $113,146.80 
is granted.



	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


